Citation Nr: 1413211	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-15 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs disability benefits in the amount of $18,179.00.

REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Committee on Waiver and Compromises (COWAC) in Fort Snelling, Minnesota, that denied entitlement to a waiver of the recovery of an overpayment of VA disability benefits in the amount of $18,179.00.

The Veteran testified before the undersigned Veterans Law Judge in December 2012.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The New York City Police Department issued a felony warrant for the Veteran on March [redacted], 1995, for violating probation.  The warrant was dismissed on December [redacted], 2008. 

2. VA terminated the Veteran's compensation benefits from October 1, 2003, to December 14, 2008, under VA regulations that provide that compensation is not payable for any period during which a veteran is a fugitive felon.  This created indebtedness in the amount of $18,179.00.

3. The Veteran willfully misrepresented material facts and committed acts of bad faith in the claim for the waiver of the overpayment.



CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $18,179.00 have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).

The Veteran testified before a VA Travel Board Hearing in December 2012 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

Waiver of Indebtedness

VA regulations provide that compensation is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of:

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.

The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2013); see 38 U.S.C.A. § 5313B(a) (West 2002).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits.  Furthermore, neither the appellant's actions nor his failure to act may have contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112(b); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2) (2013).

A January 2004 Law Investigative Summary Form, from the Department of Veterans Affairs Office of Inspector General Fugitive Felons Program, reflects that the Veteran had an outstanding warrant for his arrest, issued on March [redacted], 1995, for violating probation. 

VA sent the Veteran a letter in May 2005 informing him that VA had discovered the warrant, and explaining the provisions of Section 505 of Public Law 107-103 (codified at 38 U.S.C.A. § 5313B), requiring VA to suspend the benefits of fugitive felons effective the later of the date of the warrant or December 27, 2001, which is the effective date of statute. 

In July 2005, the RO informed him that he was not entitled to benefits from October 1, 2003, to the date the warrant would be cleared.  The RO noted that the adjustment in the Veteran's benefits resulted in an overpayment of benefits.  

In August 2005, the VA Debt Management Center sent him notice that he owed $18,179.00, and provided options for the Veteran to make payments. 

In December 2008, the Veteran submitted a Certificate of Disposition from the Supreme Court of New York, Kings County, which reflected that the Veteran's warrant was dismissed on December [redacted], 2008.  The Veteran's benefits were reinstated on this date.

The Veteran has challenged the validity of the debt, alleging that he was never arrested, let alone convicted, of a crime in New York.  See December 2012 Hearing Transcript.  

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011), VAOPGCPREC 6-98 (Apr. 24, 1998). 

The information from the court in New York reflects that the Veteran's warrant was issued for a felony robbery conviction.  The Certificate of Disposition, dismissing the warrant, details that the Veteran pled guilty to Robbery in the 3rd degree, which is a Class D Felony.  N.Y. PEN. LAW §§ 160.05 (2013). 

The Veteran contends he was unaware of the warrant, but actual knowledge of the warrants is not required under the fugitive felon statute and implementing regulations.  Mountford v. Shinseki, 24 Vet. App. 443 (2013).  The evidence clearly shows that the Veteran was the subject of a felony warrant and avoided prosecution.  He was not entitled to payment of benefits during the period from enactment of the statute to the date the warrant was cleared.  Benefits were improperly paid during this period and he has not disputed the amount of the benefits he was paid.  The overpayment was not due to the sole administrative error of VA.  Accordingly, the evidence shows that the overpayment was properly created.

The recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived if there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of the person having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c) (West 2002).

The Veteran misrepresented material facts, and at a minimum, acted in bad faith.  The Veteran testified that he was never arrested nor convicted of any crime in New York.  The evidence reveals the Veteran pled guilty to Robbery in the 3rd degree on October 31, 1990.  Second, the Veteran testified that he was not in New York between 1980 and 1999.  The evidence reveals the Veteran's conviction in 1990.  Apart from these matters, the Veteran testified that the aforementioned warrant was issued in 1985, not 1995 as the undersigned suggested.  The evidence reveals this is clearly erroneous.  Because the Veteran submitted the Certificate of Disposition of the warrant, he had actual knowledge that the warrant was issued in 1995.

The Board finds the Veteran's testimony was intended to deceive, thereby purposely allowing him to seek an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b) (2013).  Accordingly, the Veteran's appeal is denied.



ORDER

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs disability benefits in the amount of $18,179.00 is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


